Exhibit 10.21

PLUM CREEK STOCK INCENTIVE PLAN AWARD AGREEMENT

AGREEMENT made as of the 6th day of February 2007, between Plum Creek Timber
Company, Inc., a Delaware corporation (the “Company”), and [Name of Director], a
member of the board of directors of the Company (“Director”). Terms used herein,
unless otherwise defined herein, shall have the meanings ascribed to them in the
Amended and Restated Plum Creek Timber Company, Inc. Stock Incentive Plan, as
the same may be amended from time to time (as amended, the “Plan”). To carry out
the purposes of the Plan by affording Director the opportunity to acquire shares
of common stock, par value $.01 per share, of the Company (the “Stock”) and to
receive certain other benefits under the Plan, and in consideration of the
mutual agreements and other matters set forth herein and in the Plan, the
Company and Director hereby agree as follows:

A. Stock Award.

1. Grant of Stock. The Company hereby grants to Director a total of two-thousand
thousand (2,000) shares of stock (the “Stock”), on the terms and conditions set
forth herein and in Section 6 of the Plan, which Plan is incorporated herein by
reference as a part of this Agreement.

2. Transfer of Stock. Director may not sell, hypothecate, assign, transfer or
otherwise dispose of the Stock to any other person during the period of time
beginning on the date hereof and ending on August 6, 2007 (the “Restricted
Period”), except for transfers effected by will or the laws of descent and
distribution, or pursuant to a “qualified domestic relations order” as defined
by the Code. Any attempted transfer, assignment, pledge, hypothecation or other
disposition of any shares of the Stock during the Restricted Period, or any levy
of any attachment or similar process upon any shares of the Stock during the
Restricted Period, shall be null and void. Upon and following the completion of
the Restricted Period, the Stock shall be fully transferable except as provided
below in Section B.2.

3. Termination of Service.

Except as provided in Section 9 of the Plan with respect to terminations by
reason of death or Total Disability or within one year of a Change in Control,
if Director’s service to the Company is terminated at any time before the end of
the Restricted Period (voluntarily or involuntarily), the prohibition on
transfer described in Section 2 hereof shall remain in effect until the end of
the Restricted Period notwithstanding such termination of service.

4. Dividends and Voting of Stock. From and after the date hereof, Director shall
earn and be paid dividends on the shares of the Stock at the same time, and in
the same amount, as any other holder of the Company’s common stock, and Director
shall also enjoy the right to vote shares of the Stock along with other holders
of record of the Company’s voting stock.

B. Miscellaneous.

1. Taxes. Director hereby acknowledges and agrees that Director is responsible
for any applicable federal, state and local income taxes due in connection with
the Stock and any and all dividends paid with respect to the Stock, and the
Company shall not be obligated to make any payment for any such taxes to
Director, the Internal Revenue Service or any other taxing authority.

2. Securities Law Matters. Director agrees that the shares of Stock will not be
sold or otherwise disposed of in any manner that would constitute a violation of
any applicable securities laws, whether federal, or state. Director also agrees
(a) that any certificates representing the shares of Stock acquired hereunder
may bear such legend or legends as the Company deems appropriate in order to
assure compliance with applicable securities laws, (b) that the Company may
refuse to register the transfer of the shares of Stock acquired hereunder on the
stock transfer records of the Company if such proposed transfer would, in the
opinion of counsel satisfactory to the Company, constitute a violation of any
applicable securities law and (c) that the Company may give related instructions
to its transfer agent, if any, to stop registration of the transfer of the
shares of Stock acquired hereunder.

3. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Director.

4. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Washington.

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be duly
executed by its officer thereunto duly authorized, and Director has executed
this Award Agreement, all as of the day and year first above written.

Plum Creek Timber Company, Inc.

 

By:       

Barbara L. Crowe

Vice President, Human Resources

 

Director Signature:        [Name of Director]